35 F.3d 555
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Michael Lee CALLOWAY, Plaintiff Appellant,v.Sewall B. SMITH, Warden;  Theodore Purnell, Chief ofSecurity;  Captain Wouldridge, Jr., Defendants Appellees.
No. 94-6273.
United States Court of Appeals, Fourth Circuit.
Submitted May 31, 1994.Decided Sept. 9, 1994.

Appeal from the United States District Court for the District of Maryland, at Baltimore.  Frederic N. Smalkin, District Judge.  (CA-93-2318-S).
Michael Lee Calloway, appellant Pro Se.
John Joseph Curran, Jr., Attorney General, Amy Kushner Kline, Office of the Attorney General of Maryland, Baltimore, Maryland, for appellees.
D.Md.
AFFIRMED.
Before NIEMEYER and WILLIAMS, Circuit Judges, and SPROUSE, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's order denying relief on his 42 U.S.C. Sec. 1983 (1988) complaint.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.*  Calloway v. Smith, No. CA-93-2318-S (D.Md. Feb. 17, 1994).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.



*
 Calloway also argued that the district court erred in failing to rule on his second motion for an extension of time within which to respond and for denying his third such motion.  Our review of the record reveals that the district court's failure to rule on Calloway's second motion was harmless error, and the court did not abuse its discretion in denying his third motion for an extension